 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar No. 14853
     RACHEL L. KENT
 3   Special Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel. (702) 388-6336
 5   Fax. (702) 388-6418
     Rachel.Kent@usdoj.gov
 6   Representing the United States of America

                                 UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,
 9
                    Plaintiff,                        Case No. 2:20-cr-00032-JCM-EJY
10
             v.
11                                                    STIPULATION TO CONTINUE TRIAL
     DANIEL PLATA and                                 DATE
12   JONATHAN PAVON,                                  (Fourth Request)

13                  Defendants.

14

15           IT IS HEREBY STIPULATED AND AGREED, by and between Christopher

16   Chiou, Acting United States Attorney, and Rachel L. Kent, Special Assistant United States

17   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public

18   Defender, and Paul D. Riddle, Assistant Federal Public Defender, counsel for Daniel Plata

19   and Theresa A. Ristenpart, counsel for Jonathan Pavon, that the calendar call currently

20   scheduled for July 21, 2021, and the trial currently scheduled on July 26, 2021, be vacated

21   and continued to a date and time convenient to the Court, but no sooner than ninety (90)

22   days.

23           This Stipulation is entered into for the following reasons:

24
 1   1.   Counsel for the defendants need additional time to review discovery, continue

 2        investigation in this case, and determine whether they plan to file any pretrial

 3        motions. The additional time requested by this stipulation is excludable in computing

 4        the time within which the trial herein must commence pursuant to the Speedy Trial

 5        Act, Title 18 U.S. C. § 3161(h)(7)(A).

 6   2.   The parties are currently engaged in plea negotiations that may result in the

 7        resolution of this matter without trial, facilitating the efficient use of judicial

 8        resources. The additional time requested by this Motion is excludable in computing

 9        the time within which the trial herein must commence pursuant to the Speedy Trial

10        Act, Title 18, U.S.C. § 3161(h)(7)(A).

11   3.   The defendants are not incarcerated and agree to the continuance.

12   4.   Additionally, denial of this request for a continuance could result in a miscarriage of

13        justice. The additional time requested by this Stipulation is excludable in computing

14        the time within which the trial herein must commence pursuant to the Speedy Trial

15        Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors

16        under Title 18, United States Code, Section 3161 (h)(7)(B)(i),(iv).

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24
                                                2
 1         This is the fourth stipulation to continue.

 2

 3   DATED this 30th day of June, 2021.

 4

 5                                                       Respectfully submitted,

 6                                                       NICHOLAS A. TRUTANICH
                                                         United States Attorney
 7
                                                         /s/ Rachel Kent
 8     V3DXO5LGGOH
     PAUL RIDDLE, AFPD                                   RACHEL KENT
 9   Counsel for defendant                               Special Assistant United States Attorney
      Daniel Plata
10

11    V7KHUHVD$5LVWHQSDUW
12   THERESA A. RISTENPART
     Counsel for defendant
13    Jonathan Pavon

14

15

16

17

18

19

20

21

22

23

24
                                               3
 1
                                  UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,
 4                   Plaintiff,                         Case No. 2:20-cr-00032-JCM-EJY
 5          v.                                          STIPULATION TO CONTINUE TRIAL
                                                        DATES
 6   DANIEL PLATA and                                   (Fourth Request)
     JONATHAN PAVON,
 7
                     Defendants.
 8

 9

10                                       FINDINNGS OF FACT

11
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12
     Court finds that:
13
            1. Counsel for the defendants need additional time to review discovery, continue
14
                 investigation in this case, and determine whether they plan to file any pretrial
15               motions. The additional time requested by this Motion is excludable in
16               computing the time within which the trial herein must commence pursuant to the

17               Speedy Trial Act, Title 18, U.S.C. § 3161(h)(7)(A).

18
            2. The parties are currently engaged in plea negotiations that may result in the
19
                 resolution of this matter without trial, facilitating the efficient use of judicial
20
                 resources. The additional time requested by this Motion is excludable in
21
                 computing the time within which the trial herein must commence pursuant to the
22
                 Speedy Trial Act, Title 18, U.S.C. § 3161(h)(7)(A).
23

24
                                                   4
 1          3. The defendants are not incarcerated and agree to the continuance.

 2          4. Additionally, denial of this request for a continuance could result in a miscarriage

 3              of justice. The additional time requested by this Stipulation is excludable in

 4              computing the time within which the trial herein must commence pursuant to the

 5              Speedy Trial Act, Title 18, United States Code, Section 3161(h)(7)(A),

 6              considering the factors under Title 18, United States Code, Section 3161

 7              (h)(7)(B)(i),(iv).

 8
                                      CONCLUSIONS OF LAW
 9
                    The ends of justice served by granting said continuance outweigh the best
10
     interest of the public and the defendant in a speedy trial, since the failure to grant said
11
     continuance would be like to result in a miscarriage of justice, would deny the parties herein
12
     sufficient time and the opportunity within which to be able to effectively and thoroughly
13
     prepare for trial, taking into account the exercise of due diligence.
14
            The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
15
     United States Code, Section 3161(h)(7)(A), when the considering of the factors under Title
16
     18, United States Code, Section 3161 (h)(7)(B)(iv).
17
                                                     ORDER
18
            IT IS HEREBY ORDERED that trial briefs, proposed voir dire questions, proposed
19
     jury instructions, and a list of the Government’s prospective witnesses must be submitted to
20
     the Court at Calendar Call.
21
            IT IS FURTHER ORDERED that the calendar call currently scheduled for July 21,
22
     2021, at the hour of 1:30 p.m., be vacated and continued to December 29, 2021                 at the
23

24
                                                 5
 1   hour of       1:30         p.m., and the trial currently scheduled for July 26, 2021, at the

 2   hour of 9:00 a.m. be vacated and continued to January 3, 2022 at the hour of 9:00 a.m.

 3         a.m.

 4

 5               July 2, 2021.day of June, 2021.
           DATED this

 6

 7
                                              UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                             6
